UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-1598


E. GEORGE MINNS,

                Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA; BILL MIMS, in his official and
individual capacities; WILLIAM (BILL) WATSON, in his official
and individual capacities; MELVIN HIKE, in his official and
individual capacities; KIM M. CRUMP, in her individual capacity;
JOHN DOE(S), in his or her individual capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      James R. Spencer, Chief
District Judge. (2:09-cv-00283-JRS-FBS)


Submitted:   August 17, 2010                 Decided:   August 31, 2010


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


E. George Minns, Appellant Pro Se.        Stephen Michael Hall,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           E. George Minns appeals the district court’s orders

denying   relief   on   his    42   U.S.C.    § 1983   (2006)   complaint    and

denying his motion for reconsideration.                We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                Minns v. Virginia,

No. 2:09-cv-00283-JRS-FBS (E.D. Va. April 1, 2010; May 3, 2010).

We   dispense   with    oral   argument      because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       2